IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 97-60663
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

REAL PROPERTY AND RESIDENCE AT 1118 WOODLEA STREET,
ETC., YAZOO CITY, MISSISSIPPI, INCLUDING BUT NOT
LIMITED TO: ALL IMPROVEMENTS, STRUCTURES, BUILDINGS,
FIXTURES, FURNISHINGS, GOODS, WARES, APPLIANCES,
JEWELRY, GOLD, SILVER ARTIFACTS, IMPLEMENTS,
MACHINERY, EQUIPMENT AND PROPERTY OF EVERY
DESCRIPTION; APPURTENANCES SITUATED THEREON
AND ALL CONTENTS THEREIN,

                                         Defendant,

EDWARD HANSERD,

                                         Claimant-Appellant.


                        - - - - - - - - - -
           Appeal from the United States District Court
             for the Southern District of Mississippi
                       USDC No. 5:90-CV-22 B
                        - - - - - - - - - -
                           June 17, 1998
Before DAVIS, PARKER, and DENNIS, Circuit Judges.

PER CURIAM:*

     Edward Hanserd (#14178-039), a federal prisoner, appeals the

district court’s order denying his motion to vacate or set aside


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 97-60663
                                -2-

its default judgment of forfeiture under Rules 55(c) and 60(b)(4)

of the Federal Rules of Civil Procedure.   Hanserd contends that

he was the true owner of the forfeited property and that he was

never notified of the pendency of the forfeiture proceedings.

This court reviews “a district court’s refusal to set aside an

entry of default under Fed. R. Civ. P. 55(c) or to set aside a

default judgment under Fed. R. Civ. P. 60(b) under an abuse of

discretion standard.”   CJC Holdings, Inc. v. Wright & Lato, Inc.,

979 F.2d 60, 63 (5th Cir. 1992).   There is no basis for

concluding that the Government knew that the address to which

notice was mailed was not likely to result in Hanserd receiving

actual notice of the forfeiture.   No abuse of discretion has been

shown.   The district court’s order is

     AFFIRMED.